ORDER
We have before us the petitions for rehearing en banc, filed by Defendants-Appellees on February 8, 2017. We construe these petitions to include request for panel rehearing, and so construed, all members of the original panel have voted to grant panel rehearing.
After reviewing the briefs and the record, we have determined that the court would benefit from counseled briefs from Appellant, as well as oral argument. See Fed. R. App. P. 34(a)(2)(C). Accordingly, we will recruit counsel for the pro se Appellant.
Accordingly, the petitions for rehearing are hereby GRANTED. The briefs previously filed by the parties are STRICKEN, and a further order designating counsel and setting a schedule for briefing and oral argument will follow.